DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-4 are objected to because of the following informalities.  Examiner suggests the changes below:
“vertically connects” be changed to --vertically connect-- (claim 2, line 5);
“are formed” be changed to --is formed-- (claim 3, lines 1-2);
“are connected” be changed to --is connected-- (claim 4, lines 1-2).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 6, it is unclear which sewing line is being referenced by “the sewing line” (lines 2-4) since a pair of sewing lines has been previously claimed.  Clarification and rephrasing are required.
In regards to lines 5-7 of claim 6, it is unclear how a front-side lower connection section can be sewed to a front-side upper connection section when the drawings clearly show the front-side lower connection section (#232) is sewed to the rear-side lower connection section (#132).  For the purposes of examination, this limitation has been interpreted as shown in the drawings.  Clarification and rephrasing are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirano et al. (US 6,382,664).  Hirano et al. discloses a cushion (#210; figures 16-23; other embodiments may also apply) of an airbag apparatus, comprising:
a rear panel (#216) having a gas inlet (#212) formed at a rear thereof (column 17, lines 3-14), and a first connecting end formed along an edge (peripheral edge of rear panel #216 connected to front 
a front panel (#217) having a second connecting end formed along an edge (peripheral edge of front panel #217 connected to rear panel #216 with sewing yarn #218; column 17, lines 31-52) thereof at a front of the rear panel and coupled to the first connecting end, and a passenger support region (#210c) which is formed at a front thereof and deployed forward when gas is introduced into a secondary filling room open to a rear (figures 16-23);
wherein both ends of the rear panel (#216) in a side-to-side direction are divided into upper and lower parts by a pair of sewing lines (edge portions #216b, 216c connected with sewing yarn #218; column 17, lines 31-52) based on a connection region (figures 16, 17, 19A-19C);
wherein the sewing lines (along edge portions #216b, 216c) are sewed to each other (with sewing yarn #218) in a widthwise direction thereof, and vertically connects both ends of the rear panel (#216) in the side-to-side direction (column 17, lines 31-52; figures 16, 17, 19A-19C);
wherein the pair of sewing lines (edge portions #216b, 216c connected with sewing yarn #218) are formed to correspond to left and right sides of the connection region (figures 16, 17, 19A-19C);
wherein the pair of sewing lines (edge portions #216b, 216c connected with sewing yarn #218) are connected to both ends of the connection region in the side-to-side direction, respectively, while a gap between the pair of sewing lines gradually decreases toward the rear (figure 19A);
wherein the gas inlet (#212) is formed at a center position of the connection region (figure 19A);
wherein the first connecting end comprises a rear-side upper connection section (peripheral upper edge of rear panel #216 connected to front panel #217 with sewing yarn #218) formed at a top of the sewing line (edge portions #216b, 216c connected with sewing yarn #218) and a rear-side lower connection section (peripheral lower edge of rear panel #216 connected to front panel #217 with sewing yarn #218) formed at a bottom of the sewing line (figures 16, 19A-19C);

wherein the rear-side upper connection section (peripheral upper edge of rear panel #216 connected to front panel #217 with sewing yarn #218) and the front-side upper connection section (peripheral upper edge of front panel #217 connected to rear panel #216 with sewing yarn #218) have the same length (figures 19A-19C);
wherein the rear-side lower connection section (peripheral lower edge of rear panel #216 connected to front panel #217 with sewing yarn #218) and the front-side lower connection section (peripheral lower edge of front panel #217 connected to rear panel #216 with sewing yarn #218) have the same length (figures 19A-19C);
wherein the rear-side upper connection section (peripheral upper edge of rear panel #216 connected to front panel #217 with sewing yarn #218) protrudes upward while having a curvature in the side- to-side direction (figures 19A, 19C);
the front-side upper connection section (peripheral upper edge of front panel #217 connected to rear panel #216 with sewing yarn #218) comprises a first front-side coupling part (central peripheral upper edge of front panel #217) having a length in the side-to-side direction such that a center thereof coincides with a center of the rear-side upper connection section (peripheral upper edge of rear panel #216), and a pair of second front-side coupling parts (left and right angled sides of peripheral upper 
wherein the rear-side lower connection section (peripheral lower edge of rear panel #216 connected to front panel #217 with sewing yarn #218) comprises a pair of first rear-side coupling parts (left and right angled sides of peripheral lower edge of rear panel #216) formed on left and right sides thereof, respectively, and having a length in the side-to-side direction, and a second rear-side coupling part (central peripheral lower edge of rear panel #216) connected to corresponding ends of the first rear-side coupling parts and protruding while having a curvature downward (figure 19A);
the front-side lower connection section (peripheral lower edge of front panel #217 connected to rear panel #216 with sewing yarn #218) comprises a pair of third front-side coupling parts (left and right angled sides of peripheral lower edge of front panel #217) formed on left and right sides thereof, respectively, and protruding while having a curvature in directions facing each other, and a fourth front-side coupling part (central peripheral lower edge of front panel #217) having a length in the side-to-side direction and both longitudinal ends connected to lower ends of the third front-side coupling parts, respectively (figure 19B);
wherein the pair of third front-side coupling parts (left and right angled sides of peripheral lower edge of front panel #217) have a side-to-side width larger than the pair of second front-side coupling parts (left and right angled sides of peripheral upper edge of front panel #217; figure 19B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses airbag cushions including front and rear attached panels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3616